In Common Law Administrative Procedures and Remedies

 

 

 

 

 

 

 

 

 

 

 

\
co
to the Constitution of the united States of America ER
of Turtle Island of Colorado State Republic S-9
Amendment VII “Suits in Common LaW’E TLED See
UNITED STATES DISTRICT COURT
DENVER, COLORADO == —-«
= Oo
a MAR 29 2019 =,
From: Anthony~deon: Daniels E == a
10700 E. Dartmouth Ave. PP309 JEFFREY P. COLWELL =——s
Denver, Colerado State Republic [80014] ’ —— rr
oo Ror Englewood Prison Case No. 1:17-cr-00047-RN-1, 17-1380==
B.O.P. # 44149-013 —
9595 West Quincy Avenue == is
Littleton, Colorado State Republic [80123] == z
—=- ©
. . ee =naa
To: THE CLERK, ELISABETH A. SHUMAKER —
——
and/or Assignee/Assignor, | == :
OFFICE OF THE CLERK OF THE ADMIRALTY =—=80
UNITED STATES DISTRICT COURT FOR THE ==s2
, DISTRICT OF COLORADO —

901 19th Street, Room A105

Denver, Colorado State Republic [80294-3589] Declaration and Demand for

Issuance of a Common Law.
Writ. of Execution, Letter
of Request :By Public Minister

  
  
     

EU paps...

ie,

se a persona, Sui juris, the Living Flesh

ite//Republic Citizen, a Private Moorish

Bn ee

American as a Public Minister Appointed by the ‘Colorado State Republic,

and Blood Man Upon. the Earth, a Independeit

with FULL Aposti- ‘

lle Authentication, Under the Act of State (Doctrine), with FULL FAITH and CREDIT CLAUSE

of the united States of America Constitution (Art. Iv, Sec. I), hereby ACCEPT and DECLARE

My Appointment asa Public Minister as of June 29, 2018 A.D.

By “and Through My Appointment on behalf of My Count

rymen/women with FULL Authority
granted to Me, | Alathaay- ot Lot ; Daable~- Ec

» I ORDER and DEMAND that you, + aos 7
, are heggby Nerrce to RELEASE 44 7G

(See Attachment) .

 

  
   
  

   
  

 

 

“Vy. or be Held Liable through DIRECT

  

ae to the Convention of the Hage, Octok

  

; ey Seta A.D. due to the Diplomatic immuni= *
- to the above listed here.:within this Writ of Execution and the Authorities within.

fs - a ee

ee

 
 

 
"i

This Certificate is not valid for use anywhere within the United States of America, its territories or possessions.

APOSTILLE

(Convention de La Haye du 5 octobre 1961)

 

1. Country: United States of America
Pays | Pais:

This public document te présent acte public | El presente documento publico

2. has been signed by Jan Crespo

a été signé par | ha sido firmado por
. Notary Public, State of Colorado
3. acting in the capacity of

agissant en qualité de | quien actéa en calidad de
Jan Crespo, Notary Public State of Colorado
4. bears the seal / stamp of P ry

 

 

 

 

est revétu du sceau / timbre de ly esta revestido del selio / timbre de

    
   

2

Certified attests | certificado

 

   
 

 

 

 

 

OSH

5. at Denver, Colorado 6.the 29th day of June, 2018 & Oe
alen le Jel dia o8
: ' cw
7. by Wayne W. Williams, Secretary of State of the State of Colorado 2 XN
par | por . 28
07
8. Number 1972408757 52

Sous n°| bajo el numero &

9. Seal / stamp
Sceau / timbre | Sello / timbre =

 

10. Signature:
Signature | Firma

 

oO

N
y

.
a
.
e
a
.
cy
a

bi

af

0o'0$ Gd
Z40 | :aBeg

ALAR AA oe

   

ys
ry

   

CPR S

e, oer
IT PITTI

 

 

 

 

This Apostille only certifies the authenticity of the si
identity of the seal or stamp which the public docu
Aposiille is not valid for use anywhere within the

gnature and the capacity of the person who has signed the public document, and, where appropriate, the
ment bears. This Apostille does not certify the content of the document for which it was issued. This

United States of America, its territories or possessions. To verify the issuance of this Apostille, see:

www.sos.state.co.us/auth

This certificate does not constitute an Apostille under the Hague Convention of 5 October 1961 , when it is presented in a country which is not a
party to the Convention. In such cases, the certificate should be presented to the consular section of the mission representing the country.

 

 

Cette Apostille atteste uniquement fa véracité de‘la Signature, la qualité en laquelle le signataire de l'acte a agi et, le cas échéant, l'identité du sceau ou
timbre dont cet acte public est revétu. Cette Apostille ne certifie pas le contenu de f'acte pour lequel elle a été émise. Cette Apostilie n'est pas valide pour

utilisation aux Etats-Unis d'Amérique, ses territoires ou ses possessions. L'émission de cette Apostille peut étre vérifiée a l'adresse suivante:

www.sos.state.co.us/auth

Ce certificat ne constitue pas une Apostilie en vertu de la Convention de La Haye du 5 Octobre 1961 lorsque présenté dans un pays qui n’est pas
partie 4 cette Convention. Dans ce cas, le certificat doit étre présenté a la section consulaire de la mission qui représente ce pays.

 

Esta Apostilla certifica Gnicamente la autenticidad de la firma, ta calidad en que e! signatario del documento haya actuado y, en su caso, la identidad del ' be
Sello o timbre del que el documento ptiblico esté revestido. Esta Apostilla no certifica el contenido del documento para el cual se expidio. ag Bins ob

No es valido el uso de esta Apostilla en los Estados Unidos de América, sus territorios o posesiones. La emisién de esta Apostilla se puede verificar,
direccién siguiente: www.sos.state.co.us/auth wing

cee te Hees,
Este certificado no constituye una Apostilla en virtud del Convenio de La Haya de 5 de octubre de 1961 cuando se presenta en un pais que:no.
Parte del Convenio. En estos casos, el certificado debe ser presentado a la seccion consular de la misién que representa a ese pais. (\

    

 
a

 

 
 

7 ay
- OF preceding document of

  
  

 

NOTARY |

[MY Com

 

M

 

ISSION EXPIRES JULY 06, 2029

 

JAN CRESPO
NOTARY PUBLIC
STATE OF COLORADO

 

On this the 79. day of
Da

D-

D 20164025593 .-

"Place Notary Seal/Stamp. Above

) OW ~E!

ees

 
 
 
  
   

 

Though this section is Optional, campleting th

, .  Feattachment of this
Further Description of Attached Document
Address Where Original is Kept:
Original Document Date: :
"+ Signer(s) or Issuing Agency;

_, ole | certify ‘that the attached
Year :

Pages is @ true, exact, complete and unaltered copy of |

Apt Otis MENT ge ? oo VIZ Venom rere
- Des¢yption of Original Document

(Somes tome by -

ENTTH ZL . Vezog
Original Document's Custodian on Above Data -

. and that, to the best of my knowledge, the original

document is neither a. public record nor a publicly

fecordable instrument, certified copies of which

4ré available from an official source other than a
Notary Public. ,

-~OR~
CQ) an official notarial record in m

   

 

 
 

 

 

~ Signa ada Pubhes Noes WS . WA 4 me
Jas Cresta “SSE S7
Notary’s Name Printed/Typed- Appointment
Expiration Date
” OPTIONAL ~ —
s information can déter alteration of the document or fraudulent
form to an unintended document.

 

 

 

Copy Kept by Notary? © Yes 0 No

 

 

Capacity Claimed by Custodian
C Individual

CO) Corporate Officer — Title:
Q1 University or School Officer — Title:
C] Govemmental Officer or Agent — Title:

 

 

O Business Proprietor or Manager
2 Attorney
0 Trustee
© Other:

 

 

 

Custodian Is Representing:

FEO

 

NSIEREERIROGRRRTIED ORC

 

 

 

   

 
 

 

B

   
  
 

  
  
    

 

° : RSS:
‘ nia ae
alt .
AN Wa Uoiked Shakes DiShrick Cour t
| For We Diokrick of colorado
HH © 2016014451

 
  
 
  
 
 

Page: 1 of 8

T02/05/2016 12:44 PI $41.00 D$0.00 @ ase Wo. .6 6.06 guy. &m
| City & County of Denver Mis
Be Lanided slates of Amenc A

PrainhitP

  

    

 
 

Ranony VonielsS Be
, DElendan +

  

 
        

 

, HESS SSE

3,
; "te ES SES
 

 
   

 
 
 

_ INTHE KINGDOM OF THE POWER OF POWERS ©

ON THE SOIL IN AMERICA
DENVER COUNTY) JIT
COLORADO STATE —_) Scificet IT Declaration vf Mission Statement
“un ited State of America ) III by Fereign Neutral under the
HII Absolute Laws of the Living
III Father
It
JIT

KNOW THE PEOPLE BY THESE PRESENTS, GREETINGS:

KNOW ALL M EN BY THES. £ PRESENTS: “Under the authority of
Declaration, for The Trust Written and Recorded at Chapter 9 verse 15 through 21, and at Chanter 8,
verses 7 through 13, Book of the Hebrews, the undersigned ._ Anthony-Deon: Laniels Affiant,
Declarant, and Trustee of said Total Trust, accepts and succeeas rng appoutment and Office of “Trustee” —
Droit Droit Dominium Jura in re, as. “Foreign Neutral”, therefore the Kingdom of the Power of Powers,
sending state, Sor the United States of America and territories or insular possession, receiving state, asa
Neutral In ttinere, ab ipitic_2-_29- 68_ tecognized by the receiving state under authority To Wit :

The Ancient Scriptures,

The 1814 Treaty of Ghent.

The Convention of the Hage, 5% October, 1961.

Vienna Convention, 15th April, 1961, U.N-L.S. Nos, 7310-7312 vol 500, pp. 95-239,

The Ordinance of the ‘lerritory North and West of the River Oftio, 1 Stat, 51, 52 Suby 13%, 1787,
International Organization I, mmunities Act, 9+ December, 1945 .

The Vienna Convention on the Law of Treaties-United Nations Document A/Conference 39/27 (1955)
63 AJL. 875 (1969) at Article 2, ¢ SI (a) (6) and G) and Artick I. I for “Limited accession” per IAS
100072 33 US.£ 883, 527 UNT.S. 189.

The Convention on Rights ana Duties of States, 49 Sat, 3097, T.S. E81, 165. C.N-TS. 19, 3 Bevars 1 45,
done at Montevido Uruguay, .

26 December, 1934 @ Article 2-3 id est. “sovereign ecclesiastical State."

Convention on the Conflict of Laws Relating to the Form of Testamentary Dispositions, concluded 5*
October, 1961, #11, et. Seq, Conflict of Law (1993)

Vienna Convention on Consular Relations and Optional Protocols, Vienna 24th April, 1963, UN'Z.S.
Numbers 8638-8640 vel 596, pp. 262-512. ‘

Vienna Convention on the Laws of Treaties, signed at Vienna 230 May, 1969, U.N-S., Entry into
Force i January, 1980... wey

 

 
 
_ Primary duties are: Keep the Commandment Laws of the Living Father and, secondarily,
perpetuate the Testator’s Will and Living Trust, in violate,

Secondary duties include: Establish and maintain the “mission” and “mission post” for and on
behaff of the “mission head” in representative capacity and provide for the maintenance and good
order of the families, staff. and other public servants there unto belonging: with absolute respect for
and utmost integrity of testator’s Living Will and Trust, in abstentia

“Domicile” is established by virtue of Chapter nineteen (19) verse Five (5), the Book of
Exodus, and legal estate thereof with absolute allegiance and fidelity, excluding aff others.

Any and all family and friends domiciled with the Foreign Neutral are neutrals “opposed to
war in any form” ard non-resident aliens to the “receiving state” aforesaid. Affiant-Trustee
‘acknowledges that as Trustee and Individually, He/She is neither a citizen, nora subject of the
receiving state by imprescription and the term “imprescriptibility” is operative herein duly recognized
in the cases of Rabang v. INS. (CA9 1994), 35 F.3d 1449 @n4, of United States vs. Wong Kim

AnK, 169 V.S. 649, 18 S.Ct. 456, 483, 42 £. Ed. 890 (1898) of Udny vs. Udny, LR, 1 ILL. Se.
457,

Trustee-Affiant ts not a “Legal, entity” created by, for, nor on behaif of ary other person,
group, association, nor corporation for political or commercial. purpose and is not a surety therefore,
nor assumes culpability on behalf as “civiliter mortuus,” to the receiving state aforesaia.

Inclusio unius est exclusio alterius
NOTICE TO PRINCIPAL IS NOTICE TOAGENT
NOTICE TOAGENT IS NOTICE TO PRINCIPAL —

Succession” is “special” for which presumption must yield to truth. The undersigned Trustee-
Affiant, succeeding to the appointment and Office aforesaid, specially, authorizes the foregoing in
Official capacity according to the express exceptions, stipulations, and reservations above set out
verbatim and those referenced in the authorities set out above, as attests My Hand and Seal in
Faithful Witness thereof, the same being entirely True, correct, certain, and coniplete, according to
the Laws of the Kingdom and Commonwealth aforesaid, so help me Abmighty Power of Powers.

The Official Seat of the Foreign neutral, annexed below, is the only seal affixed upon Official
Documents, change d’ affaires, and other correspondences appertaining to the Trustee's Lawful
peaceful mission, felt. exclusively in the custody, possession and control. of Trustee-Declarant, unless

otherwise expressly assigned or transferred, as set Sorth and heretofore, and not for any other
unauthorized “use” nor “purpose.” :

Done so this yy S day of

Foreign Neutral:

A.D, 2011

    
 

 
‘The Official Seaf of the Foreign neutral, annexed below, is the only seal affixed upon Official
Documents, charge Laffaires and other correspondence appertaining to the Trustee's Lawful peaceful
mission, hela exclusively in the custody, possession azd controf of the Trustee ‘S—Declarant, unless
otherwise expressly assigned or transferred, as set orth and. heretofore, and not for any other
unauthorized “use” of “Purpose” .

 

 

In the Book of: IT Corinthians Chapter: 13 Verse: I

 

 

 

 

 

 

Matthew 13 16
. . Hebrews 10 28
As they quote the Book of: Deuteronomy 17 6
, | Deuteronomy 19 15
“In the mouth of two or three witnesses shall. every word be established ”
: SS ee
Witness Signature. Day Month Year
Witness signature Day Month Year
Witness signature Day Month "Year

ERTOW, ement

1 4 Arthory Deon: Daniels. -syj Juris, affirm and acknowledge in the interest of justice,
that the foregoing is true, correct, ana complete, and not meant to mislead, signed under penalty of
law, of the Almighty Cower of Powers, WHWH, by My Hand and Seaf

SIGNED AND SWORN To By Me thi day of. AD. 20__,

Without Prejudice .
LS. A yony - Neon? Tonic'\s _
Official Authbrization and Private Seat:

Deon: Daniels Public Minister
SUBSCRIBED ana AFET RMED before Me, a Notary Public residing
In_ Agape ng 2 County, The State of . Co| raha. 7
The above Signatory with His affixed. Signature hereto, represented Sy Attorney in Fact

Anthony-Deon: Daniels the | ¢ day of __ Sent
A.D, 20.11 | Me .

 

 

  
 

    
 
   

 

  

: Si, DANIEL SUK :

@ ,. APs

Notary Public Signatun S-comn., Notary. Publie =X ak
Stats of Colorado Ys uphi

   

«ge adie oS
ofl

   

   
 

 
6.5. Antneny Denn 3 Daniels
" Autnonzed and Private Seal:

Aathony-Deon: Daniels Trustee, Gut not Individually
32 Lansing Street ‘

Aunona, [80010]
Calorado Republic

 

In the Book of 2 Corinthians, Chapter 13, verse 1:
_ “Tn the mouth of two or three witnesses shall every word be established.”

vec [27 hoon te (bug 13" apy

Witness signa
bbde

tyre Sing Day . Month Year |
b yee [fp Be dol

 

 

 

 

 

 

 

Witness signature Day Month "Year

Witness signature © Day 7 Month Year
Acknowledgement

Subscribed and Affirmed before Me, a Notary Public residing in __PrapiGe . County,

The State of Colorado, The above Signatory Anthony~Deon: Daniels © appeared,

Known by Me and identified himself, affixed His Signature hereto, the [4 _ day of
Baplenih om , AD, 2011. , ncaa antlivd teat

> eer

Notary Public Signature: Notary Sebi
My Commission Expires___ 2 fol/y

    

DANIEL SUK
Notary. Public
State of Colorado

 
     
 

 
 

In confirmation thereof: L.S.

 

~Deon: Daniels
Trustee, but not Individually

 

 

 

 
 
COLORADO SECRET. ARY OF STATE. .
_____,__ Many services are available FREE online!
. Please visit our website, Wiww.S0s.state.co.us;, and select “Business”.
Payment is required with request,

REQUEST FOR BUSINESS ORGANIZATION SERVICES

 

~ Entity Name / Trademark

ae . . : ° (Exact name to be researched)
—~—~.- Entity D2. or Document Number.(if known) Se aks oo

Date of Formation / Registration

 

 

- Jurisdiction (if applicable)

Indicate standard of service requested : E Regular -- OR. Ex} Expedite (add $10 to the regular fee)

"For $5,00: Select one:or more (up to 5) of the following. The total fee will be $5.00 for regular service or- $15.00 for
expedited service. If ordering more than five (5) items; the fee. will be $25.00 ($35.00 for expedited service),

Cy Certificate of Good Standing . Lo
cE] Certificate of Fact of Incorporation; Existence, or Organization

o E} Certificate of Fact —.other (indicate type): _

~ ‘(Specify the fact to be certified in the certificate)

Fy Certified copy, specific document(s) -

(For copies of all documents, see below) "+" Uist specific document numbers)

For $25.00: Select one or more of the following plus any number of ‘the above orders. The total fee will be $25.00 for
regular service or $35.00 for expedited service. 7 a oO
7 fy Certificate of Good Standing ~ Long form a
a [J Ceitificate of Fact of No Record (purged history search required)
Certified copies of alldocuments) = oe eo
[“] Search of records not electronically accessible. oo
na C) Rebuild record (information will be added to the electronic records.)
© Supporting information:

- ..., Apostilles (No additional charge)

: = fx]. Apostilles for the,documients ordered above-are requested for: Barbados eee
ecoeattt oo a - a . an Se (Country) -

| ; REQUESTING PARTY
Name Aftthony~DeontDaniels 9 2 Phone’.
Address32 Lansing St iy Aurora Sate © Zp
[F] Mail.  [] Pickup Fed EXx/UPS Account Number 9
Pecpsid Account Number Sob Number as

 

“ CERTIFIED_ORDFR |. et Page Lot.
 

 
In Common Law, Original Jurisdiction of the Land

the united States of America and Colorado State Republic

Common Law Administrative Procedures and Remedies

to the Constitution of the united States of America

of Turtle Island, Amendment VII "Suits In Common Law"

From: Anthony-deon: Daniels EL
10700 E. Dartmouth Ave. PP309

Denver, Colorado State Republic [80014]
c/o F.C.1. Englewood Prison
B.O.P. # 44149-013
9595 W. Quincy Avenue

Littleton, Colorado State Republic [80123]

 

To: Provost Marshall Case No.1;17-CR-00047-RM-1
7227 Christie Street

. 17-1380
Fort Carson,’ Colorado State Republic [80913] _

Declaration and Request for
Issuance of a Common Law
Writ of Execution,

Act of State

   
          

+, Aden Z chan fenlhal loll me f
Flesh and Blogd Man Upon the arth, an Amami
States Zone Citizen, NOT a federal zoned citizen, or a resident alien of the federally
zoned. jurisdiction District of Columbia (D.C.), or’the. Ten (10) square miles surrounding, '
and Executor, Creditor, and Sole Foreian Beneficiary Equity Title Holder of the Cestui
que trust known as: / L, ) 24, WW SSix-xe-J5 23 under the Act of State
(Doctrine) with Full Faith And Creditwa FO£ the united States of America Constitution

(Art. Iv, Sec. 1), with the Secretary, WNstate of the Republic State of Colorado with
Full Apostille Authentication, hereby Assert My Declaration of Human Rights and Demand as
the Executor of the above state

d TRUST, that you are hereby NOTICED to CEASE and DESIST
ALL ACTIONS Against the Living Flesh and Blood Man and the Cestui que trust and Further .
Ordered to Release said Surety. form your Corporate Private Debtor(s) Prison IMMEDIATELY

(Federal Correctional Institution Englewood Prison, 9595 W. Quincy Avenue, Littleton,
Colorado State Republic [80123]).

As of this. // day of

IRpRopr ia persona, Sui’ juris, the Living

fr and Colorado State Republic Citizen, a

        
   
   
 

 

, 2019 A.D., this Private Corporate Commercial
Paid in FULL through the TRUST Account by the Trustee, Secretary Of Treasury, at the IRS

Technical Support Division d/b/a, Treasury UCC Contract Trust, Internal Revenue Service,
1500 Pennsylvania Avenue, N.W

-, Washington, District of Columbia (D.c.) [20220] Respon- .
dent/Fiduciary. - :

 

Immunity of Public Ministers: The Rule that tribunals h
ign Independent Private Republic Citizen, also extends to its Public Ministers Public Law
94-583, Oct. 21, 1976 A.D., Stat. 2891 [codified in Corporations Private Codes and Statu-
tes Title 28 U.S.C. §1602 et. seq.]; and Public Law 1970, 1 Stat. At L. 117, ch. 9 [codi-
fied ‘in Corporations Private Codes and Statutes Title 22 U.S.C. §252]; ed
that whenever any writ or process is sued out or prosecuted by a person in any me ae

of the united States or of a judge or justice whereby the person of any Public Mh: iS
of a foreign jurisdiction, or any domestic or domestic

ave no jurisdiction over Fore-

it is provided —

  
    

servant of any such Minigted;
arrested or imprisoned or his goods or chattels are detained, seized or wet GUSUCH:
oP ar ie
on :

1
 

 
Lon,..every person by whom is obtained or pros-

ecuted, whether as a party and every officer served in

executing it, SHALL BE DEEMED a Violation of
dic repose, SHALL BE SUBJECT to the PENALTY by Law. See: Pub. L. 1948, ch. 645, 62 Stat.
688 [codified in Corporati i St Title 28 U.S.C. §112]; and See:
Pub. L, 1871, ch. 22 §17 ns Private Codes and Statutes
Title 42 §1986].

Therefore, per Corporations P
applies to this case due to the £
£7- 1380.

Title 18 U.S.C. §3621(c).

Livate Codes and Statutes, Rule 69, Writ of Execution

act the Judgment in Criminal Case No. |5{7-¢6-00047- |,

- has been executed ber Corporations Private Codes and Statutes

effect, because Criminal is always
Civil in nature. No Civil or Criminal cause of action can arise least there be a contract.
See: Eads v. Marks, 249, P. 2q 257, 260.
aos V. Marks

Provided by, the Corporations Pri

gulations, Section 72.11 and Title 26 of Federal Regulations 403, 38(d) (1), states that

ALL crimes are revenue crimes, isfied with Payment and/or
Discharge of Debt(s) Pursuant to the united States Bankruptcy, House Joint Resolution

(HIR). 192° of June 5, 1933 and Public Law 73-10 [H.R. 7837]. "the Law MUST Provide Remedy".

. See: Am Jur 16A No. 619. See: Marbury v. Madison, 5 U.S. 137 (1803), Judicial Oath and

: Teen 2 Ue

Duties ~- There MUST BE A REMEDY where there is an injury; Boyd v. U.S., 116 U.S. 616
(1886), The court is to protect against any encroachment of Constitutionally Secured Lib-
erties.

Furthermore, as stated above, I ACCEPT FOR VALUE ALL Corporations Private/Public Con-

mercial Document(s) ALL indorsed Front and Back, Judgment in a Criminal Case/Indictment
in Case number(s) stated above.

ALL RIGHTS RESERVED

Reserve the Right to Change, Amend, and/or Add to this Declaration and
Request for Issuance of Common Law Writ of Execution, Act of State. With-

out Prejudice, Without Recourse.
NOTICE TO AGENT IS NOTICE TO PRINCIPAL,
NOTICE TO PRINCIPAL IS NOTICE TO AGENT,
ASSIGNEES/ASSIGNORS

SILENCE IS ACQUIESCENCE

Affirmation

‘I, OS Uy LE Labs € / In propria persona, Sui juris, Creditor, and
Sole Foreign Benefidiaty, Equity Title Holder, Executor of the Office of Executor of the

Cestui que trust known as: Voy Deon DAaszer £ - TRUST. In Good Faith and Clean
Hands affirm under God; under Oat and Strict pains and penalty of perjury pursuant to

Corporations Private Codes and Statutes Title 28 U.S.C. §1746, that the foregoing is true
and correct. #

    
 

 
ANTHONY DEON DANIELS

In propria persona, Sui juris

Case No. 1:17-cr-00047-RM-1, 17-1380

UNITED STATES OF AMERICA Inc.

Respondent

eee es aes ss es

 

NOTICE OF ACT OF STATE
—  g
FULL FAITH AND CREDIT CLAUSE

Re: ASSIGNMENT OF AUTHORITY

 

+, Lobby. Aon LA Ly 7) In. broil persona, Sui Juris, Independent

~<a

Private R Republic Citizen, : escendants OF “the! ‘Répibiie Nation, united States of America
ae A ELON

of Turtle Island.

— ot 1 Stand

\

Under the Vienna Convention on the Law of Treaties and under Article IV of the
tuna Convention ~reaties Article

united States Republic Constitution (Section 2 clause 1: Privileges and Immunities) under

 

Corporations Private Codes and Statutes Title 28 U.S, c. §1738 State and Territorial Stat-
utes and Judicial _Proceddings; Full Faith and Credit. State and Territory,:or Possession
there to. The Records and Judicial’ Proceedings of ANY such State, Territory or Possession
or Copies thereof, SHALL be Proved or Admitted in other Courts within the united States
and its Territories and Possessions by the Attestation Of the Clerk and Seal of the Court
Annexed if a Seal Exists, together with a Certificate ‘of a Judge of the Court that the
, said Attestation is in Proper Form. Such Acts, Records and Judicial Proceedings or Copies
thereof, so Authenticated SHALL have the Same Full Faith and Credit in every Court with-
in the united States and its Herritories and Possession as they have by Law or Usage -in

the Courts of such State, territory, LOL Possession from which they are taken: I Aabyne-

 

ben Lor, of Lenk 4/% pray! for: ‘Rélease from your Corporate Private Debtor(s). Prison
4 . / é

Te

 
 

 
Due to the Preappointed Evidence,

Lack of Article IIL Jurisdiction (Case orc
and Deféct in Conviction.

The Act O£ State CANNOT
Proceedings in a Court of Taw.
eggs ——

ontroversy)
be Questioned or Made Subject of Legal
"Act O£ State" defined: The Judicial Created Act of State

its Own Territory.

This Independent Private Republic Citizen of the Republic State of Golorado and the
Républic Nation, w

and Immunities, Article i of the Vienna Convention on D

iplomatic Relations o£ April 18
(1961, (TIAS 7502, 23 U.S.T. 3227).

The United Nations Universal Declaration of Human Rights of December 10, 1948 A.D.

Article 15 Section 1 and 2: State that Everyone has the Right to a Nationality and NO

one SHALL be Arbitrarily Deprived of his Nationality nor Denied the Ri
or her Nationality.
eee tty

Right to change his
Under this Prayer and Prayer for Relief of Process
-is Executed under Full Faith and Credit
and Act of State.

Without Prejudice, Without Recourse, .-_
ALL RIGHTS RESERVED (MAY ADD, AMEND OR CHANGE AT ANY TIME),
. SILENCE IS ACQUIESCENCE.

 
 

 
. JURAT/ACKNOWLEDGEMENT
oo. ee EE SEMENT

 

 

 

 

    
 

 

ring, Breathing Man Upon the Land, do declare
yy?

C6élorado State Republic a)
County of . SS.
)
a _ Affidavit of Mailing
I, / a Leaf of that their

as follows:

That I am over the age of majority, and hereby Certify and Affirm that on Lf day of
Wage L » 2019 A.D., I caused and original of: .

NOTICE OF ACCEPTANCE
OF TRUE BILL.CASE NO.
1:17+cr-00047-RM-1, 17-1380
BY SPECIAL APPEARANCE

Together with attachments to be placed in a sealed envelope(s), properly addressed as
follows: ,

IRS TECHNICAL SUPPORT DIVISION D/B/A, TREASURY uCcC CONTRACT TRUST, INTERNAL REVENUE

SERVICE, D/B/A, 1500 PENNSYLVANIA AVENUE, N.W., WASHINGTON, DISTRICT OF COLUMBIA [20220],

VIA U.S.P.O. CERTIFIED and REGISTERED MAIL Number's: Folk [270 Ope! 2875
1320 006) J8)5-7%h and

 

1 S010
»; and/or Assignee OFFICE OF THE CLERK
OF THE ADMIRALTY UNITED STATES ‘DISTRICT COURT FOR THE DISTRICT OF COLORADO, ALFRED A.

ARROW COURTHOUSE, 901 19TH ST,, ROOM A 105, Dsnver, Colorado State Republic’
U.S.P.0. SPECIAL LEGAL MIAL,

 

 

80294 ] VIA

and deposited said @nvelopes for personal and special deliv-

ery VIA U.S.P.0. with Certified and Registered Mail, postage pre-paid in Instution Mail

room at F.C.I. Englewood Littleton, Colorado America.

THEREFORE, I Certify under pains and penatly of perjury, in the nature of the Corpor-
ations Private Codes and Statutes 28 U.S.C.A. §1746 (1), that ‘the above Declaration made

by me outside the UNITED STATES FEDERAL GOVERNMENT, is true, correct, complete and certa-

in, not miss leading, the truth, the whole truth, and nothing but the truth in’ accordance

with my Spiritual conviction and belief. NOTICE ‘to’ AGENT IS. NOTICE TO PRINCIPAL, NOTICE
TO PRINCIPAL IS NOTICE TO AGENT. WITHOUT PREJUDICE, . “WITHOUT RECOURSE. SITLENCE IS mae

GENCE. Bona fide scat Auber. then: evS - we y
[h fay dhe bxceuhe. Exect : creditor, and Sole Foregin’,
, l office LO Beneficiary, Equity Title

Cestui que’ trust.» 5 . , . Holder,- Executor of the
° Office of Executor of the

Cestui que trust. known as:

  
   
 
  

   
 

 

By able . chon ' bieced, Looms . By: A. As A

   
 

 
NOTICE OF AND EXPLICIT
RESERVATION OF ALL RIGHTS
Dated //_ day of Ware L , 2019 A.D.
To: IRS TECHNICAL DIVISION D/B/A From: Anthony-deon: Daniels
TREASURY UCC CONTRACT TRUST ° 10700 E. Dartmouth Ave. PP309
INTERNAL REVENUE SERVICE Denver, Colorado State Republic
1500 PENNSYLVANIA AVENUE, N.W. [80014]
WASHINGTON, DISTRICT OF COLUMBIA [20220] c/o FCI Englewood Prison
B.O.P. # 44149-013
’ UNITED ‘STATES ‘DISTRICT COURT 9595 W. Quincy Avenue
FOR THE DISTRICT OF Littleton, Colorado State Republic
Attn: CLERK OF COURT [80123]

Re: Letter of Rogatory ~- Notice of Acceptance, Without Prejudice,
Without Recourse, ALL RIGHTS RESERVED. SILENCE IS ACQUIESCENCE.

Re: True Bill Case No.
in the nature of UNITED STATES OF AMERICA Inc. vs. ANTHONY DEON DANIELS — TRUST
Interested Third Party

 

Certified Mail No. %/( /370 000/ 2876 3010 Anthony-deon: Daniels EL
CLERK OF COURT and/or Assignee UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
La

This NOTICE is by special appearance, never is my appearance - GENERAL in nature.
PLEASE TAKE NOTICE that I,

oe GH oy Beta

a :
in Propetia persona, Sul

at Fs

 

juris, a Living Flesh and Blood 4 an Upon the Earth, Reserve the Right. not" po be compell-
: oe, WE

ed to perform under any International Maritime contract or agreement” th ee did not ent-

er, knowingly, voluntarily, willing, intentionally and intelligently, with full disclos-
ure and meeting of the mind.

Furthermore, I Do Not Accept the Liability of Any Compelled Benefit of Any Un-revea-
led Contract or Agreement. I, repent of my debt(s); and I request full settlement of all
account(s) in the Private; and Ten (10) days are provided for you to Respond. Please no-
tify all parties and govern yourself accordingly. NOTICE TO AGENT IS NOTICE TO PRINCIPAL
NOTICE TO PRINCIPAL IS NOTICE TO AGENT, WITHOUT PREJUDICE, WITHOUT RECOURSE. SILENCE IS
ACQUIESCENCE. Bona Fide Sincere «

     

J, BW Sas EES ae
fa) ye Len). prewkh. 8 of the Creditor, and -.Sole Foreginiy
Office of Executor of ‘the Beneficiary, Equity

Cestui que trust known as: Holder, Executor of the
Office of Executor of the
Cestuie que trust known as:

a My

+ ae af
" ss

   
 

 
NON-NEGOTIABLE
“Notice of Acceptance”

Dated Lf day of Jf ler e A , 2019 A.D.

To: IRS TECHNICAL SUPPORT DIVISION D/B/A’ ; From: Anthony-deon: Daniels EL
TREASURY UCC CONTRACT TRUST 10700 E. Dartmouth Ave. PP309
INTERNAL REVENUE SERVICE Denver, Colorado State Republic
‘1500 PENNSYLVANIA AVENUE, NiW. ys [80014]

WASHINGTON, {:DISTRICT OF COLUMBIA [20220]

c/o FCI Englewood Prison
_-B.O.P. #44149-013 ..
9595 West. Quincy Ave.

pittieron, Colorado State 2 Republi
UNITED STATES DISTRICT COURT [80123

FOR THE DISTRICT OF COLORADO
Attn: CLERK OF THE COURT, and/or Assignee,
901 19th Street, Room A105
Denver, Colorado State Republic [80294-3589]

RESPONDENTS

Re: Letter Rogatory - Explicit Reservation of ALL Rights

 

Re: TRUE BILL Case No. Case No. 1:17-cr-00047-RM-1, 17-1380
in the nature of UNITED STATES OF AMERICA Inc. vs. ANTHONY DEON DANIELS - TRUST 18PR0032
Interest Third Party

Anthony-deon: Daniels EL
Certified Mail No. 7O lays

CLERK OF COURT and/or Assignee UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
‘6lora dr

      

2 SSS
“sh and Blood Man Upon thé’Earth.

pe): ,Decurity, under seal and is non

in Propria persona, Sui juris, a Living F
The foregoing constitute a Private (Exe em

    
   

 

-transferable, evidence of a "Debt(‘s). ft 5 U.S.C. et.-seq.]..PLEASE TAKE
NOTICE . that ,1I}.Arug hore bese bil CSS Full Accept For Value your: Offer
Presentment, quoted/in "Re:", above and return for Value your Offer/Prese-— ~

ntment herein. I repent..ALL My Debt(s)..I-do not-argue the facts.

As for my Acceptance of your Offer/presentment, I request you perform
the following Fiduciary Duties:

A.) I request Settlement, Adjustment, Discharge, and Closure of the
Account(s) in the Private and Release The Order to Me Immediately;

B.) Set-Off and Adjust ALL Charges by the Exemption in Accordance with
ucc §3-419, 3-410, 10-104: Public Law 73-10; Public Policy - ‘House. Joint
Resolution 192 of June 5, 1933 A.D. (HJR-192). Full Faith In Credit, and
Operation of Law (Discharge of ALL Debt(s) Public and Private). Law Title
26 Subtitle A Subchapter J Part 1 Subpart E Section 674(b)(5)(b).

1 of 2
 

‘hye

 
Cc.) I request you Release Me from this Obligation. Ten (10).
are provided for you to notify ALL related Agencies and Corporations

days. are

that

this Account: has been Settled in-FULL,~Set-Off by My- Private Exemption and

Closed Lawfully by the Principal Creditor. ALL CLAIMS AGAINST THE DEBTOR/
TRUST in reguards to this Lawful Acceptance and Settlement of the Account (

s) MUST BE RELEASED.

 

Dishonor will result if you refuse to respond. NOTICE TO AGENT IS NOT-
ICE TO PRINCIPAL, NOTICE TO PRINCIPAL IS NOTICE TO AGENT, WITHOUT PREJUD-

ICE, WITHOUT RECOURSE.

[hey der: btec nfo

We Be Hod os Ear
Office of “Executor
Cestui que

By: ALi: Leenbh.

   

te?

UG ot

of

trust known

til

SILENCE IS ACQUIESCENCE.

the
the

ass

 

oS el

2 of 2

wy: Ailey. dhs shatdS

Bona Fide Sincere.

 
  
   
 

gee ae
FOreg

Equity riths wi"
the
the
Cestui que trust known as:

Linke. and Sole
Beneficiary,
Holder, Executor of

Office of Executor of

  
 

 
- STATEMENT .OF. ACCOUNT

Dated [/ day of Vive L , 2019 A.D.

To: IRS TECHNICAL SUPPORT DIVISION D/B/A
TREASURY UCC CONTRACT TRUST
INTERNAL REVENUE SERVICE
1500 PENNSYLVANIA AVENUE, N.W.

From: Anthony-deon: Daniels EL
10700 E. Dartmouth Ave. PP309
Denver, Colorado State Republic

[80014]
WASHINGTON, DISTRICT OF COLUMBIA [20220} c/o FCI Englewood Prison
Respondent B.O.P. # 44149-013
9595 W. Quincy Avenue
DISTRICT COURT FOR THE DISTRICT OF .COLORADO Littleton, Colorado State Republic
ALFRED A. ARRAJ COURTHOUSE, CLERK OF THE COURT, [80123]

Assignee/Assignor, 901 19th St., Rm. A105
Denver, Colorado State Republic [80294-3589]

Re: Letter Rogatory — Explicit Reservation of ALL RIGHTS

Re: TRUE BILL Case No. 1:17-CR-00047-RM-1, 17-1380
- in the nature of UNITED STATE OF AMERICA Inc. v. ANTHONY DEON DANIELS ~—: TRUST?.18PRO032
Interested Third Party
Anthony-deon: Daniels EL

Balance of Charges for $300,000.00 ,
DISCHARGE ;
with Private Exemption $300,000.00

 

Ending Balance of Charges

The BALANCE SHOWN REFLECTS My Good Faith Statement of Account for - the debt(s) you

claim is due on said Account. The Account Representative or designee may correct or app-

rove the BALANCE. Your correction must be returned in Ten (10) days. Pursuant to/ IRS 9-

208 and UCC 9-208, Failure to Correct and Return this STATEMENT OF ACCOUNT with Support-

ing documentation of indebtness with Ten (10) days constitutes your agreement with this

ACCOUNTING, after which you and your co-business partners may only make a_ claim up to

the amount this statement shows 48 a balance. Anything left over is to be. returned to:

to the Account of ANTHONY DEON DANIELS

' Cestui que trust. NOTICE TO AGENT IS8:.: NOTICE
WITHOUT: °

NOTICE TO. PRINCIPAL, NOTICE ‘TO PRINCIPAL IS: NOTICE TO AGENT. WITHOUT PREJUDICE,
RECOURBE. SILENCE TS: ACQUTHSICENCE. Bona Fide Sincere.

   
  

ratte. Aur Dev
Apthery bea, Leeeg ub My F Aobhory-

; Anthony-deon: Daniels EL
Anthony-deon: Executor ¢

ens

, iy Creditor, and Sole Foreign ae 3

Office of Executor of thes eee Beneficiary, Equity Title a
Cestui que trust known as:

Holder, Executor of the
ANTHONY DEON DANIELS - TRUST Office of Executor of the

Cestui que trust known as:
ANTHONY DEON DANIELS - TRUST

   

  
ea

 
Ss “e .
O” gh” «> «&
SY AD” SP DW” gO
oy” 6S SLED

4? Uniged es Court of Appeal

¥ Se Tenth Circuit

 

  

 

 

 

xs? os November 28, 2018
¢ .
¥ ' Elisabeth A. Shumaker
Clerk of Court
No. 17-1380.
(D.C. No. 1:17-CR-00047-RM-1)
(D. Colo.) .
ORDER AND JUDGMENT"
. e oO .
©: os
* oe ve Be re
St 6 * Bere BOLMES, O’BRIEN, and CARSON, Circuit Judges.
Ay oe 9
° ?
a nwt A@

os” roe aor Anthony Daniels was indicted and went to trial on a single count of being a
? 7 | |

4° felon in possession of a firearm. See 18 U.S.C. § 922(g)(1). During deliberations, a
juror shared extraneous information with the rest of the jury about the manner in

which her husband stored his gun. Mr. Daniels moved for a mistrial, but the district

court polled the jury, determined there was no prejudice, and denied the motion. The

 

court then excused the juror in question and instructed the remaining jurors to base

 

* After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of

this appeal. “See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore a.
ordered submitted without oral argument. This order and judgment is not binding. We

S

oe s

precedent, except under the doctrines of law of the case, res judicata, and collateral’

estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1. 4

     
 
 

 

nite
oe

 
 

 

 

 

 

 

A.NAME & PHONE OF CONTACT AT FILER [optional . ; . ——

 

   

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

[ Aathony—Deon: Daniels, eS |
c/o 32 Lansing St. 4 Ser"
-Aurora, CO 80010 © _—

L a

 

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

 

 

 

 
 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. DEBTOR'S EXACTFULL LEGAL NAME -1 lyone dette (iaorlb) od
” ORGANIZATION’: ‘SNAME
-_ , "ANTHONY. DEON Da ANIELS">
OR Fin INOMIDUALSLAST NAME , FIRST NAME - Py MiGOLE NAME SUFFIX
“Ta MAILING ADORESS * cry STATE |POSTAL CODE COUNTRY
32 Lansing St Aurora , co | 8001C USA
72 SEEMSINUGTIONS ~~] ADOLINFO RE [te TYPE OF ORGANIZATION TE JURISDICTION OF ORGANIZATION ig. ORGANCZATIONAL IO #, Wany
" || ORGANIZATION . .
DEBTOR JENS LEGIS /TRU$T. PRIVATE a 142-68 032065 -_[Jnove
2 ADDITIONAL DEBTOR'S EXACT: FULL LEGAL NAME - insert only ona debtor name (2a or 2b) - do not abbreviate or combine mimes”
2a. ORGANIZATIONS NAME
_ ORI5a INDIVIDUALS LAST NAME| FIRST NAME MIODLE NAME ~——TSUFFIX
2c. MALLING ADORESS { ° GIy STATE [POSTAL CODE “TESUNTRY,
\ 22 ESTES TADO'L INFO RE [ae TYPEOF ORGANEATION, ZH JURISDICTION OF GRGANIZATION “ig. ORGANIZATIONAL DW, Tany _
“"" , ORGANIZATION ; . co
{DEBTOR | . = | []none’
3.SECURED PARTY'S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR SP) -lnsertenlyon onasecured party name @aor3b)
a, ORGANIZATIONS NAME "
OR igh, INDIVIDUALS LAST NAME FIRST NAME = ~ MiDOLE NAME ; SUFFIX ‘
:Danieis _ Anthony--Deon fis _
Se MALINGADSRESST ansing St. - erry STATE POSTAL CODE POUNTEY
- ot . . Aurora - $+ CC ‘80010 aSA

 

 

 

 

4. This FINANCING STATEMENT covers the foitowing collateral:

Original UCC-~-1 Financing Statement filed in Colorado State-UCC-1
20112004424, dated 1/28/2011 time filed 14:20:39; ‘this is an Informational
Filing in Lieu Gf Coloradc Filing :

 

ficable}:}. [LESSEEILESSOR CONSIGNEE/CONSIGNOR, {| IBALEeBARLOR { [SELLERISUYER AG. LIEN INON-UCC.FILING

Lee EST SEARCH REPORTS) ‘on Debtor(s) A me | Fetters | [Denar 2

   

5. ALTERNATIVE DESIGNATION [if
Rats PNANCING STATEMENT! is to ba fied {for recard] {or recorded) in Eve REAL

8, OPTGMAL FLER REPERENCE DATA WJ

Secured Party, ’ eer Dia ie ;
é be ws ae 5

FILING OFFICE COPY — UCG FINANCING STATEMENT (FORM. veciy (REV. 05/22/02)
) (

 

 

    

 

 

 

         
  
a

 

 

a teh:
S

FREEDOM OF INFORMATION ACT

  
      

REQUEST OF RE 5 OCUMENTS

  

 

 

 

 

Nrcr gqnthenv=deon Family of Daniels DOB 2/29/1968
NUMBER: 44149-013 POB paiien
ADDRESS: c/o FCI Englewood Prison —Pallas, Texas _
CITY: 9595 W. Quincy Ave., Littleton . SS# XXXokXo2323 0
STATE: Colorado State Republic | ee

ZIPCODE: [80123]

NAME OF AGENCY: DEPARTMENT OF JUSTICE, OFFICE OF THE ATTORNEY GENERAL
ADDRESS: Attn: WILLIAM BARR, 950 Pennsylvania Ave., N.W.

CITY: Washington : ,

STATE: District of Columbia

ZIPCODE: [20534]

TO WHOM IT MAY: CONCERN:

I HEREBY REQUEST OF YOUR AGENCY THE FOLLOWING RECORDS. OR
DOCUMENTS RELATIVE TO MYSELF AND THE ‘FOLLOWING DESCRIBED
MATTERS: Requesting the Cusip Report. for Case #1:17-cr-00047-"T ‘am’ asking
for the identity of the partywho* is holding the security which was
. created—from-the court bonds; as—it ts; first, a couftict of interest for

any—ecourt aanearceration but alse—accordingto—taw, I, as
beneficiary, Cestwi gue Trust and “am entitled

to 10-30% of the valuéd of the securitics. For the purpose of full disclosure
and record keeping-—_I-submit_tiis POIR ro you and respectfully ask that all
-orwarded—imm.

pertinent information be f

THIS REQUEST IS BROUGHT PURSUANT TO THE FREEDOM OF INFOR-
MATION ACT, 5 U.S.C. § 552, AS AMENDED.

DATED: ,

 

  

 

SIGNATURE OF REQUESTER

 

NOTARY PUBLIC

 
cc:

Boe . te ay .
4

THE CLERK, ELISABETH A. SHUMAKER Certified Mail No.
and/or Assignee/Assignor, 7016 1470 0001 2875 3010

 

OFFICE OF THE CLERK OF THE ADMIRALTY
UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF COLORADO

901 19th Street, Room A105

Denver, Colorado State Republic [80294-3589]

Provost Marshall Certified Mail No.
7227 Christie Street 7016 1370 0001 2875 3027

 

Fort Carson, Colorado State Republic [809I3]

DEPARTMENT OF JUSTICE Certified Mail No.
OFFICE OF THE UNITED STATES 7016 1370 0001 2875 3034

 

ATTORNEY GENERAL THE HONORABLE
WILLIAM BARR::

950 Pennsylvania Avenue, N.W.
Washington, District of Columbia [20534]

IRS TECHNICAL SUPPORT DIVISION d/b/a certified Mail No.
TREASURY UCC CONTRACT TRUST - 7016 1370 0001 2875 3041

 

INTERNAL REVENUE SERVICE
1500 Pennsylvania Avenue, N.W. -
Washington, District of Columbia [20220]
 

 
U.S. ois iee court Affidavit of Service

DISTRICT OF COLOR ABO
2019 HAR 28 PM &:Ni@tice of Surrendering of Defendant

| SEFFREY COLWELL
CLERK

BY DEP..CLEK Date 3° 2ZL- 20/9

 

 

I Venita Vigil surrender this alleged defendant: Cestui Que Vie Social Security Trust, Security/Bond,
Certificate of Birth, ANTHONY DEON DANIELS # 142-68-032065;

To: Clerk of Court Jeffrey P. Colwell Esq., of the corporate ADMIALTY UNITED STATES DISTRICT
COURT OF DISTRICT OF COLORADO. 901 19th Street, Denver, Colorado [80294-3589]
commercial case # \ |] 44 ~00041 king |

For settlement, closure and payment/discharge of the commercial case and release of the sole foreign
beneficiary, living man, American National - Anthony Deon family of Danfels as unwilling compulsory

surety, being an incarcerated prisoner at Federal Correctional Institution Englewood Colorado debtors

 

prison.
Lets Ly
7 Venita Vigil
Witness and or Notary:
tn I 2019035777
Page: 1 of 2
03/28/2019 03:37 PM D $0.00

City & County of Denver
Pe

 

 
STR STII LICR ce oratrTrR mE ek
TUG Ou ou, orn

i;
if

e, nes fos

BUREAY Fa Stati

 

 

 

 

a ae

. em
fig OM

 

 

PPR Ree EE POSTER ET ED SSTERFECTEVTFTTOTITETITT |
nas ‘ ; t

 

 

 

o{s] kat ¥ are

ae est

 

 

c] 6a: THis maT gee
ae

 

 

 

 

 

. w. ~ CO veansi =
of N25 MAIDEN MANE: fi ‘ nfo) ‘Firat i sai SATE

ie

 

 

 

 

 

 

 

 

 

imany chikdren
desi Theta death thea
+ weeks pregnency}?, a
£

 

 

18. Thers catify at fv hid
alee at the date stated ab

 

 

 

 

 

 

 

 

03/30/2016 10:51 AM
Citv & County of Danver

WaT ag at
nt le;
at ATE 4.7

of st

 

 

 
 

 

 

 

> ‘

i a

. °IAYAS TWLSOd | A | ; SNIINO Saliddns 3aus Y4gdNO
’ “SSLVLS G3LINN | oNOD'SdSN LV SN 'LISIA

 

          

 

bEz09 OD YONVTE, |
— GOLY WAT. :
pee “tbl (a, 19 ‘SAQ

“LAYS wos al 39
Ada) JW 40 440 01

SY29B oD Noxa\thy
AE RY NDD S656
7 Srabninh o cy aLnyG Lyon LN Wows

 

 

ne wegen

=

t

p2-B0 Le} LNPOeeY y6z08 : 900+

ee We

 

 

 

      

- | gexgztiao = ¥L 000010000 Sd

.

ee TMM AT

‘aauinoad 3a AVW 138v7
NOLLVaV 1930 SWOLSND V
ATIVNOLLWNUZLNI G3SN NSHM

Ajuo ssawog *

STAVIIVAV dNMDId [ew

« GAN IONI SONVUNSNI $

sGFQNIONI WONINQVaL Sasfn YW
Po ‘

#dalsioads ANSAIISG 40 ava =

»* TW WX

»

 

 Syas OL: mised Rs os owas OL ATWald SSFAd-
Dt 4° WHS OLAT os a
 
